Case 7:18-cv-02468-VB Document 152

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- -- x
CAROLOS FLORES et al.,

Plaintiffs,
V.
TINA M. STANFORD, as Chairwoman of the
New York State Board of Parole et al.,

Defendants.

n-X

Filed 04/21/20 Page 1of1

  
 

si —

ICALLY FILED

ef
i
|

j
i
i
4a

 

 

ORDER REGARDING
SEALED DOCUMENTS

18 CV 2468 (VB)

The Court having So Ordered the parties’ Stipulation of Confidentiality and Protective
Order, dated April 21, 2020, which, among other things, provides for the filing of documents

under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual

Practices.

2. A full and unredacted courtesy copy of any submission of documents filed under seal
shall be provided to Chambers as soon as practicable, marked “Chambers Copy” and
“Contains Confidential Information Filed Under Seal.”

Dated: April 21, 2020
White Plains, NY

SO ORDERED;

Vf (fle

 

Vincent L. Briccetti
United States District Judge

 
